This cause having heretofore been submitted to the Court upon a transcript of the record filed pursuant to a writ of certiorari issued from this Court, and the said record, and the briefs filed herein having been seen and inspected and the Court being now advised of its judgment to be given in the premises, it seems to the Court that the said judgment of the circuit court should not be quashed; it is herefore considered, and ordered that the writ of certiorari heretofore issued by this Court in said cause be, and the same is hereby, quashed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.